Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lord Versatile appeals the district court’s order dismissing with prejudice his 42 U.S.C. § 1988 (2006) complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Versatile v. Kelly, No. 3:11-cv-00308-HEH, 2012 WL 1267896 (E.D.Va. Apr. 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 On appeal, Versatile does not contest the district court's dismissal of two of his claims without prejudice to his right to refile the claims in new complaints.